Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for calculating a probability that a vehicle will overtake and pass other objects as the vehicle moves through traffic. This judicial exception is not integrated into a practical application because the aforementioned claims do not teach an improvement to the functioning of the vehicle after the calculation steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed steps are not applied in a specific setting, or in a way that transforms the vehicle or any other object involved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, et al., GB 2,579,021 A, in view of Lueke, et al., US 2011/0313665 A1.
As per Claim 1, Fraser teaches a method for producing an overtaking probability collection (page 3, lines 1-6), comprising recording a respective driving characteristic from a multiplicity of motor vehicles passing through at least one route section at a geographical position (page 10, lines 27-34). 
Fraser does not expressly teach: assigning the respective motor vehicles to overtaking vehicles or to non-overtaking vehicles on the basis of the respective driving characteristic; determining a ratio between the overtaking vehicles and the non-overtaking vehicles; and entering the ratio into the overtaking probability collection as an overtaking probability for the route section at the geographical position.  Lueke teaches: 
assigning the respective motor vehicles to overtaking vehicles or to non-overtaking vehicles on the basis of the respective driving characteristic (¶ 74; based on a “potential overtaking situation”); 
determining a ratio between the overtaking vehicles and the non-overtaking vehicles (¶¶ 82-83); and 
entering the ratio into the overtaking probability collection as an overtaking probability for the route section at the geographical position (¶ 76).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to measure the operations of a vehicle overtaking or passing controller such as Fraser teaches, with the metrics and calculations of Lueke, in order to determine appropriate safety levels of travel on given sections of road.
As per Claim 2, Fraser teaches that the recording of the respective driving characteristic involves recording a respective time of day for which the respective driving characteristic is recorded (page 11, 
As per Claim 3, Fraser teaches that the recording of the respective driving characteristic involves recording a respective weather condition for which the respective driving characteristic is recorded (page 17, lines 19-28), and the motor vehicles are categorized into weather-condition classes on the basis of the weather condition and a respective weather-condition-class-dependent ratio is determined (page 17, lines 29-33; based on satisfaction of the weather criterion) and the respective weather-condition-class-dependent ratio is entered into the overtaking probability collection for the route section (page 32, lines 22-26; based on probability of a lane change).
As per Claim 4, Fraser teaches that the recording of the respective driving characteristic involves recording a respective visibility for which the respective driving characteristic is recorded (page 17, lines 19-24), and the motor vehicles are categorized into visibility classes (31, 32) on the basis of the visibility (page 18, lines 6-12; based on awareness characteristics) and a respective visibility-class-dependent ratio is determined and the respective visibility-class-dependent ratio is entered into the overtaking probability collection for the route section (page 32, lines 22-26; based on probability of a lane change).
As per Claim 5, Fraser teaches that the respective driving characteristic of the multiplicity of motor vehicles is recorded on multiple different route sections at different geographical positions (page 13, line 33-page 14, line 7).  Fraser does not expressly teach that a plurality of the ratios are determined for the different route sections and an overtaking probability map is produced using the plurality of ratios at the different geographical positions.  Lueke teaches that a plurality of the ratios are determined for the different route sections (¶¶ 76-77) and an overtaking probability map is produced using the plurality of ratios at the different geographical positions (¶ 93; “as the driver assistance system 1 
As per Claim 6, Fraser does not expressly teach that an individual overtaking behavior of a driver of a motor vehicle is compared with the overtaking probabilities of the overtaking probability collection, and the driver is assigned on the basis of the comparison to an overtaking probability class having a class-specific driving style value that describes an inclination of the driver to take risks during an overtaking maneuver.  Lueke teaches that an individual overtaking behavior of a driver of a motor vehicle is compared with the overtaking probabilities of the overtaking probability collection, and the driver is assigned on the basis of the comparison to an overtaking probability class having a class-specific driving style value that describes an inclination of the driver to take risks during an overtaking maneuver (¶ 88; as “a model of acceleration behavior is used as a basis for predicting the overtaking maneuver”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Fraser teaches a method for operating a control device of a motor vehicle (page 4, lines 25-31), in which an overtaking probability map, which is produced on the basis of an overtaking probability collection having at least one entered overtaking probability, is read in by the motor vehicle (page 11, lines 26-31).  Fraser does not expressly teach that the overtaking probability is determined on the basis of a ratio between overtaking vehicles and non-overtaking vehicles, and a control signal of the motor vehicle is output on the basis of the overtaking probability map.  Lueke teaches that the overtaking probability is determined on the basis of a ratio between overtaking vehicles and non-overtaking vehicles (¶¶ 82-83), and a control signal of the motor vehicle is output on the basis of the overtaking probability map (¶ 97; “the vehicle is slowed down”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Fraser teaches a method for operating a control device of a motor vehicle (page 4, lines 25-31), in which a driving style value, which is produced on the basis of an overtaking probability 
As per Claim 9, Fraser teaches that the control signal prescribes at least one of a target state-of-charge value of a main energy store, a target temperature of the main energy store, or a target drive torque of a drive unit of the motor vehicle (page 6, lines 14-21).
As per Claim 10, Fraser teaches that a target vehicle in front is overtaken by the motor vehicle on the basis of the control signal (page 21, lines 22-28).
As per Claim 11, Fraser teaches that a steering angle and/or a distance from the target vehicle (page 9, lines 9-12) and/or an activity of a direction-of-travel indicator unit of the motor vehicle (page 17, lines 4-8) is/are taken into account when overtaking. 
As per Claim 12, Fraser does not expressly teach an overtaking probability collecting device having an overtaking probability collection produced in accordance with a method as claimed in claim 1.  Lueke teaches an overtaking probability collecting device having an overtaking probability collection produced in accordance with a method as claimed in claim 1 (¶¶ 76-78; based on a “probability of an overtaking maneuver”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 14, Fraser the control signal prescribes at least one of a target state-of-charge value of a main energy store, a target temperature of the main energy store, or a target drive torque of a drive unit of the motor vehicle (page 6, lines 14-21).
As per Claim 15, Fraser teaches that the recording of the respective driving characteristic involves recording a respective weather condition for which the respective driving characteristic is recorded (page 17, lines 19-28), and the motor vehicles are categorized into weather-condition classes on the basis of the weather condition and a respective weather-condition-class-dependent ratio is determined (page 17, lines 29-33; based on satisfaction of the weather criterion) and the respective weather-condition-class-dependent ratio is entered into the overtaking probability collection for the route section (page 32, lines 22-26; based on probability of a lane change).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661